     Case 2:18-cv-02422-WBS-KJN Document 71 Filed 06/05/20 Page 1 of 6

 1   CARTER C. WHITE, CSB # 164149
     KING HALL CIVIL RIGHTS CLINIC
 2   U.C. Davis School of Law
 3   One Shields Avenue, Building TB-30
     Davis, CA 95616-8821
 4   Telephone: 530.752.5440
     Facsimile: 530.752.5788
 5   ccwhite@ucdavis.edu
 6   Attorney for Plaintiff,
 7   Felicia Thompson

 8
                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11

12   FELICIA THOMPSON, individually and                No. 2:18-cv-02422-WBS-KJN
     as successor in interest of KEITH AUSTIN
13   THOMPSON,                                         STIPULATION AND ORDER FOR
                                                       DEPOSITION PROTOCOL
14                      Plaintif,

15          v.

16   NARINDER SAUKHLA, M.D., et al,

17                      Defendants.

18

19      The parties stipulate, and ask the Court to enter as an Order, the following deposition protocol
20   for remote depositions in this action. Given the ongoing COVID-19 pandemic, good cause exists
21
     for entry of the deposition protocol outlined in this stipulation. The parties have stipulated to the
22
     entry of an order outlining the protocol for remote depositions with the following terms:
23
       I.   DEFINITIONS
24

25      A. "Attending counsel" shall mean any legal counsel for a party that is attending the

26          deposition of a non-party.

27      B. "Court reporter" shall mean an individual retained by the deposing party to transcribe the
28


                                                   1
     Case 2:18-cv-02422-WBS-KJN Document 71 Filed 06/05/20 Page 2 of 6

 1          oral testimony offered at a deposition in the litigation and who is authorized to administer
 2          oaths either by federal law or by the law of the place of examination.
 3
        C. "Deposition" shall mean any deposition upon oral examination taken pursuant to Fed. R.
 4
            Civ. P. 27, 30, 45, or any court order.
 5
        D. "Deposing counsel" shall mean the legal counsel of the party or parties noticing and
 6

 7          taking a deposition in the litigation.

 8      E. "Defending counsel" shall mean the legal counsel of the party, parties, non-party, or non-

 9          parties defending a deposition in the litigation.
10
        F. "Document" carries its broadest meaning consistent with Fed. R. Civ. P. 34 and includes
11
            both ESI and Hard Copy Documents.
12
        G. "Electronically Stored Information" or "ESI" carries its broadest possible meaning
13
            consistent with Fed. R. Civ. P. 34(a) and Fed. R. Evid. 1001.
14

15      H. "Exhibit" shall mean any Document or Electronically Stored Information that is marked as

16          an exhibit during a Deposition.
17      I. "Hard Copy Document" means any document or thing discoverable under Fed. R. Civ. P.
18
            26(b)(1) and Fed. R. Civ. P. 34 that cannot be characterized as ESI.
19
        J. "Litigation" shall mean the case captioned above.
20
        K. "Parties" shall mean Plaintiff and Defendants.
21

22      L. "Non-parties" shall mean all natural or legal persons that are not Parties from whom a

23          Party is seeking testimony at a deposition in the litigation.

24    II.   GENERAL PRINCIPLES AND DURATION OF THIS ORDER
25      A. This Order is intended to allow the parties to continue deposition discovery in light of the
26
            ongoing COVID-19 pandemic.
27
        B. The Court and counsel recognize that the COVID-19 pandemic requires the parties to be
28


                                                     2
     Case 2:18-cv-02422-WBS-KJN Document 71 Filed 06/05/20 Page 3 of 6

 1          flexible in completing deposition discovery in this litigation. The parties are encouraged to
 2          take steps that will enable deponents, deposing counsel, defending counsel, and attending
 3
            counsel to complete depositions in a manner that also takes into account the needs of
 4
            dependent care and personal health care.
 5
        C. Unless otherwise stated, this Order is not intended to alter, expand, or limit the applicable
 6

 7          Federal Rules of Civil Procedure, Federal Rules of Evidence, and/or court orders.

 8   III.   DEPOSITION PROCEDURES

 9             A. Pursuant to Fed. R. Civ. P. 29(a) and Fed. R. Civ. P. 30(b)(4), the 30(b)(6)
10
                   depositions shall be taken by remote means that comply with local, state and
11
                   federal guidance, regulations, and orders concerning social distancing and public
12
                   health. "Remote means" shall include (a) telephone, (b) video-conferencing
13
                   platforms that allow for the deponent, attending counsel, deposing counsel,
14

15                 defending counsel, court reporter, and videographer to participate in a deposition

16                 without attending the deposition in-person, or (c) any other means that the
17                 deposing counsel, defending counsel, and attending counsel agree to.
18
               B. Pursuant to Fed. R. Civ. P. 30(f)(2), deposing counsel shall be responsible for
19
                   ensuring that any exhibits that they wish to mark and use at the deposition can be
20
                   shown to the witness in a manner that enables the witness to review the exhibits
21

22                 during the course of the deposition. Such means of marking and using exhibits for

23                 the initial deposition may include any of the following: (a) emailing pre-marked

24                 exhibits to the deponent, defending counsel, attending counsel, and the court
25                 reporter 24 hours in advance of the deposition, (b) using a video conferencing
26
                   platform that enables deposing counsel to share exhibits with the deponent, court
27
                   reporter, defending counsel, and attending counsel, or (c) any other means that the
28


                                                 3
     Case 2:18-cv-02422-WBS-KJN Document 71 Filed 06/05/20 Page 4 of 6

 1              deposing counsel, defending counsel, and attending counsel agree to. If the remote
 2              means used do not permit for the court reporter to mark exhibits remotely,
 3
                deposing counsel shall be responsible for pre-marking exhibits.
 4
             C. As used in Fed. R. Civ. P. 28(a)(1)(A), the "place of examination" is the location
 5
                of the deponent. A court reporter may administer an oath concerning a deposition
 6

 7              via remote means.

 8           D. Under Fed. R. Civ. P. 28 the deposition will be deemed to have been conducted

 9              “before” an officer so long as that officer attends the deposition via the same
10
                remote means (e.g., telephone conference call or video conference) used to
11
                connect all other remote participants, and so long as all participants (including the
12
                officer) can clearly hear and be heard by all other participants.
13
             E. Deposing counsel and defending counsel shall meet, confer, and cooperate to
14

15              ensure that the deponent has technology sufficient to attend a deposition via

16              remote means.
17           F. Deposing counsel is responsible for ensuring that the remote means utilized for a
18
                deposition allow for the court reporter to accurately record the deponent's
19
                testimony. Either deposing counsel or defending counsel may elect to have a
20
                technical specialist attend a deposition taken by remote means to ensure that
21

22              technical issues are dealt with in a timely manner.

23           G. In the event a deponent (including, without limitation, any individual designated to

24              testify pursuant to Rule 30(b)(6)) does not have access to an appropriate space, or
25              to the proper software, hardware, or other relevant equipment to attend a
26
                deposition by video conference, or for any other reason wishes to attend the
27
                deposition in person, he or she may notify Deposing counsel at least three days in
28


                                              4
     Case 2:18-cv-02422-WBS-KJN Document 71 Filed 06/05/20 Page 5 of 6

 1              advance of the deposition of his or her intent to appear in person at the location
 2              designated in the subpoena/deposition notice. In that event, Deposing counsel shall
 3
                arrange for the provision of the necessary space, software, hardware, and any other
 4
                relevant equipment at that location. Should a deponent elect to appear personally,
 5
                any counsel or party who wishes to appear in person at the deposition may do so.
 6

 7              Individuals who appear in person at the location designated in the

 8              subpoena/deposition notice shall, to the extent possible, refrain from physical

 9              contact and practice appropriate social distancing.
10
             H. Should technical issues prevent the court reporter from reliably hearing or
11
                transcribing the testimony at any deposition taken pursuant to this order and such
12
                technical issue cannot be remedied in a timely manner, deposing counsel,
13
                defending counsel, and attending counsel shall meet, confer, and cooperate with
14

15              one another regarding the rescheduling of the deposition.

16           I. In addition to recording deposition testimony by stenographic means, the deposing
17              party may record the deposition via video.
18
             J. All objections to the use and admissibility of the transcript or video of a deposition
19
                taken pursuant to this order based on the fact that the deposition was taken by
20
                remote means are deemed waived.
21

22           K. Deposing counsel and defending counsel shall be responsible for ensuring that

23              they have a means of communicating with co-counsel or the deponent, as the case

24              may be, during breaks in the deposition; the parties agree not to oppose reasonable
25              accommodations to allow such conferences during breaks, as well as
26
                communications between co-counsel during the deposition.
27
             L. All persons attending depositions taken pursuant to this order shall ensure that they
28


                                               5
     Case 2:18-cv-02422-WBS-KJN Document 71 Filed 06/05/20 Page 6 of 6

 1                  can do so in a space that is relatively free from distractions that would inhibit the
 2                  course of the deposition.
 3
                 M. Nothing in this stipulation prohibits one or more of the participants from
 4
                    participating in a deposition at the same location, and counsel representing the
 5
                    deponent may be physically present at the same location as the deponent during
 6

 7                  any remote deposition.

 8
     SO STIPULATED AND AGREED:
 9

10           Dated: June 4, 2020

11
                                                   /S/ Carter C. White
12
                                                   _________________________________
13                                                 Carter C. White
                                                   UC Davis Civil Rights Clinic
14
                                                   Counsel for Plaintiff Felicia Thompson
15
                                                   /S/ Diana Esquivel
16

17                                                 _________________________________
                                                   Diana Esquivel
18                                                 Deputy Attorney General
19                                                 Counsel for Defendants Briggs, Cortez, Galvan,
20                                                 Haile, and Saukhla

21                                                 /S/ Nicole M. Cahill

22                                                 _________________________________
                                                   Nicole M. Cahill
23                                                 Longyear & Lavra, LLP
24
                                                   Counsel for Defendants Naidoo and Portugal
25
     SO ORDERED.
26   Dated: June 5, 2020

27

28   thom.2422



                                                  6
